DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10 and 16
II. Claims 11-15
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct as claimed if:
(A) the combination does not require the particulars of the subcombination as claimed for patentability (e.g., to show novelty and unobviousness), i.e., subcombinations are distinct if they do not overlap in scope and are not obvious variants and
(B) the subcombination can be shown to have utility either by itself or in another materially different combination. 
With respect to (A), the M.P.E.P. 806.05 guides “Related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention”. Here, invention I and invention II would not infringe on each other since each, as claimed, are directed to separate components with separately claimed functions and are separately recited in different independent claims. For example, invention I is directed to a process carried out at a server device and includes “receiving, by a server, vehicle identification information from a first terminal”, not required for invention II and invention II is directed to a process carried out at a vehicle which requires “moving the parked vehicle while sensing an obstacle on a moving path depending on the moving direction”. 
In addition, with respect to (B) the inventions have utility in another materially different combination. For example, the vehicle control process of invention II could be carried out without receiving vehicle identification from a first terminal, identified as a user’s mobile telephone, for example. 
In addition, the server control process of invention I could be carried out without “moving the parked vehicle while sensing an obstacle on a moving path depending on the moving direction” since this step is carried out onboard the vehicle with vehicle sensors and software and not carried out by remote server control. 
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification,
the inventions have acquired a separate status in the art due to their recognized divergent subject matter,
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).  For example, invention II would require search in G08G1/096827, vehicle route is computed onboard the vehicle and G06K9/00805, recognition of obstacles, not required for invention I. Invention I would require search in H04W12/068, authentication of a user using credentials or password management, and H04L67/10 transporting data from a user terminal, B60W2050/0064 adapting control system setting initialization by 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667